Citation Nr: 1046479	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-09 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for 
postoperative right carpal tunnel syndrome.

2.  Entitlement to a rating greater than 10 percent for 
postoperative left carpal tunnel syndrome.

3.  Entitlement to a rating greater than 10 percent for 
degenerative disc disease of the cervical spine.

4.  Entitlement to a rating greater than 10 percent for lumbar 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 26, 1983, to July 31, 
1997; he had 10 years and 8 days of active service prior to July 
26, 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the Regional 
Office (RO) in North Little Rock, Arkansas, which denied 
increased ratings for the Veteran's cervical spine disability, 
lumbar spine disability, and right carpal tunnel syndrome and 
granted a compensable rating of 10 percent for the Veteran's left 
carpal tunnel syndrome.

In January 2010, the Veteran had a video hearing before the 
undersigned Veterans Law Judge.  A transcript of that proceeding 
has been associated with the claims file.

The record reflects that at the time of the January 2010 Board 
hearing, and after issuance of the final supplemental statement 
of the case (SSOC), the Veteran submitted additional relevant 
evidence to the Board.  No subsequent SSOC was issued, but at 
that time the evidence was accompanied by a waiver of initial 
review by the agency of original jurisdiction (AOJ) in accordance 
with 38 C.F.R. § 20.1304 (2010).  However, as will be discussed 
below, the Veteran submitted additional non-duplicative evidence 
in June 2010 without a waiver of initial review by the AOJ.

The issue of entitlement to a total disability rating based on 
individual unemployability (TDIU) has been raised by the record, 
specifically during the January 2010 Board hearing, but has not 
been adjudicated by the AOJ.  Therefore, it is referred to 
the AOJ for appropriate action.  


REMAND

The Veteran alleges that his service-connected lumbar spine 
disability, cervical spine disability and bilateral carpal tunnel 
syndrome disabilities warrant higher ratings.  Having reviewed 
the claims file, the Board finds that additional development is 
necessary prior to the adjudication of these claims. 
 
The Board notes that the Veteran's statement submitted with his 
March 2009 substantive appeal includes specific argument that his 
above-listed disabilities had each increased in severity since 
the most recent June 2007 VA examinations.  The Veteran 
reiterated that contention during his January 2010 Board hearing 
and his representative has requested that the claims be remanded 
for another VA examination.  In addition, the Veteran suggests 
that the June 2007 VA examinations did not accurately reflect his 
current condition at that time.  

With respect to the spine examination, the Veteran asserts that 
he performed only one repetition of ranges of motion of the neck 
and back and, furthermore, that he failed to indicate to the 
examiner the precise point of pain onset during the range-of-
motion testing.  

As for the carpal tunnel examination, the Veteran contends that 
the examiner failed to ask him about certain symptoms associated 
with carpal tunnel syndrome, including the inability to grasp or 
manipulate objects or whether the Veteran had trouble holding or 
had dropped objects.

The Veteran claims that his cervical spine disease has worsened 
since the June 2007 VA examination.  He notes the onset of severe 
headaches approximately three times per week, radiating pain to 
the left shoulder, and muscle spasms two to three times weekly.  
While uncertain as to the etiology of all these symptoms, the 
Veteran believes that some or all of the problems are 
attributable to his cervical spine disability.

The Veteran also asserts that his lumbar spine disability has 
worsened since the June 2007 VA examination.  Specifically, he 
reports difficulty bending at the waist, lifting heavy objects, 
and sitting or standing for extended periods, as well as sleep 
problems due to pain and discomfort, radiating pain to his upper 
back, and tingling in his left thigh.  In addition, the Veteran 
observes periods where one side of his body seems to give out.

The Veteran believes that his bilateral carpal tunnel syndrome is 
worse than at the time of the June 2007 VA examination, based on 
the subsequent recommendation from his private physician that he 
undergo another bilateral carpal tunnel release due to increased 
pain, numbness, and tingling.  In addition, the Veteran describes 
increasing muscle spasms in the arms and paralysis in the fingers 
that is exacerbated by repetitive motion and tasks.  In addition, 
the Board notes that the June 2007 VA examination concluded that 
the Veteran's right carpal tunnel syndrome was mild and left 
carpal tunnel syndrome was moderately abnormal.  This assessment 
was based on the Veteran's reports, examination, and an April 
2007 EMG study.  In that regard, the Board observes that the 
April 2007 EMG study described the Veteran as having severe right 
median neuropathy and mild left median neuropathy.  Thus, the 
conclusions of the April 2007 EMG study and the June 2007 VA 
examination report appear to be in conflict.  Since the June 2007 
VA examination, the Veteran also has undergone additional 
evaluations and nerve conduction studies.  A September 2008 nerve 
conduction study noted that the Veteran's bilateral carpal tunnel 
syndrome showed moderate changes.  A March 2010 consultation 
report also described the 2008 nerve conduction study as showing 
moderate abnormalities of the bilateral median nerves.

The United States Court of Appeals for Veterans Claims (Court) 
has held that a veteran is entitled to a new VA examination where 
there is sufficient evidence, which includes the veteran's own 
statements, that the disability has worsened since the last VA 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also 
held that VA's statutory duty to assist the Veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Given the years that have passed since the Veteran's 
last VA examination and in light of his contentions and medical 
evidence of record, the claims must be remanded in order to 
afford the Veteran a VA examination to determine the current 
severity of his lumbar spine, cervical spine, and bilateral 
carpal tunnel disabilities. 

As noted above, in June 2010 the Veteran submitted additional 
private treatment records that were unaccompanied by a waiver of 
initial review by the AOJ.  The AOJ should also take the 
opportunity to consider this new evidence.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA 
examination(s), to include obtaining a 
complete history from the Veteran and a 
complete physical examination, in order to 
determine the current severity of his 
service-connected lumbar spine and cervical 
spine disabilities.  Any tests deemed 
necessary should be conducted, and all 
clinical findings should be reported in 
detail.  The complete claims file must be 
provided to the examiner for review in 
conjunction with the examination.  All 
clinical and special test findings should be 
clearly documented, and pertinent orthopedic 
and neurological findings should be reported.  
The examination of the cervical and lumbar 
spine should include range-of-motion studies.  
With regard to range-of-motion testing, the 
examiner should report at what point (in 
degrees) that pain is elicited, as well as 
whether there is any other functional loss 
due to weakened movement, excess fatigability 
or incoordination, and all functional losses 
should be equated to additional loss of 
motion (beyond that shown clinically).  The 
examiner should specifically state if 
ankylosis and muscle spasm are present.  With 
respect to the cervical spine, the examiner 
should report any specific information as to 
the frequency and duration of incapacitating 
episodes, and a description of all neurologic 
manifestations, to include, but not limited 
to, radiating pain into an extremity, and 
bowel or bladder impairment.  Any nerve 
affected or seemingly affected by cervical 
spine disc syndrome should be identified, and 
impairment experienced as a result thereof 
should be characterized as "mild," 
"moderate," "moderately severe," 
"severe," or "complete."  In addition, the 
examiner is requested to opine as to the 
likelihood that any headache disorder is a 
neurologic manifestation of intervertebral 
disc syndrome.  Any and all opinions must be 
accompanied by a complete rationale.

2.  Schedule the Veteran for VA examination, 
to include obtaining a complete history from 
the Veteran and a complete physical 
examination, in order to determine the 
current severity of his service-connected 
bilateral carpal tunnel syndrome.  Any tests 
deemed necessary should be conducted, and all 
clinical findings should be reported in 
detail.  The complete claims file must be 
provided to the examiner for review in 
conjunction with the examination.  All 
clinical and special studies indicated should 
be conducted and all test findings should be 
clearly reported.  The examination of the 
extremities should include range-of-motion 
studies of the wrists and any other joints 
affected by the CTS.  Functional losses 
should be equated to additional loss of 
motion (beyond that shown clinically).  
Median nerve impairment should be described 
as being "mild," "moderate," "severe," 
or "complete."  (Consideration should be 
given to all functional deficits noted, such 
as difficulty grasping, loss of motor 
strength, etc.)  All opinions must be 
accompanied by a complete rationale.

In addition, the examiner is requested to 
discuss and reconcile, as appropriate, the 
findings and conclusions of the April 2007 
EMG study, the June 2007 VA examination 
report, the September 2008 nerve conduction 
study, and the March 2010 consultation 
report.

3.  After the above-requested development is 
complete, readjudicate the Veteran's claims.  
If a complete grant of benefits sought is not 
awarded, issue a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative, and they should be given an 
opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

